Denman and Boomer, JJ.
(dissenting). In this medical mal-
practice action, the trial court denied plaintiff’s motion to amend her complaint to assert a cause of action for wrongful death because she failed to submit competent medical proof of the causal connection between the alleged negligence and decedent’s suicide. The court did, however, grant plaintiff leave to renew her motion on submission of a medical affidavit *852establishing that causal connection. Upon renewal, plaintiff submitted a medical affidavit which asserted that decedent was depressed and anxious as a result of his heart problems and physical disabilities and that his suicide was proximately caused by those conditions.
In our view, the court properly denied plaintiff’s motion because there was no competent medical proof of any causal connection between defendants’ alleged negligence and decedent’s suicide (see, Mahoney v Sharma, 110 AD2d 627; Fiorentino v Cobble Hill Nursing Home, 101 AD2d 825). Indeed, the medical affidavit did not even refer to any acts of defendants as bearing on decedent’s death. (Appeal from order of Supreme Court, Erie County, Gossel, J.—amend pleadings.) Present—Callahan, J. P., Denman, Boomer, Lawton and Davis, JJ.